Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 1 of 42 PageID #: 425




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ------------------------------------------------------------X Case No. 18-07178-ENV
       BOYSIN LORICK, CYNTHIA LORICK
                                 Plaintiffs,
       v.


       KILPATRICK TOWNSEND
       AND STOCKTON LLP,
       COLIN M. BERNARDINO,
       KEITH BRANDOFINO, JOHN M. CHURCH
       SUMIT JAIN
       WATERSTONE ASSET MANAGEMENT
       WELLS FARGO BANK NA
       BERKADIA COMMERCIAL MORTGAGE,

                                  Defendants.
        -------------------------------------------------------X


                      AMENDED COMPLAINT WITH JURY DEMAND
               Plaintiffs Boysin Lorick and Cynthia Lorick (Loricks) by and through

       their attorney, Dahiya Law Offices, LLC for their Amended Complaint against

       Defendants Kilpatrick Townsend and Stockton LLP, Colin M. Bernardino, Keith

       Brandofino , John M. Church, Sumit Jain, Waterstone Asset Management LLC,

       Wells Fargo Bank NA and Berkadia Commercial Mortgage (collectively the

       “RICO Defendants) alleges as follows:

                                      NATURE OF THE CASE
       “Law that takes property from A. and gives it to B: It is against all reason and
       justice.” (Calder v. Bull, 3 U.S. 386, 388, 1 L. Ed. 648 (1798))
       1.      This is a complaint bringing to the Court’s attention painful victimization

       of the Loricks, an elderly couple (in their late 70s) by the defendants manipulating

       the mortgage servicing, the system, the courts and the judgments thereto to rob this

                                                      1
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 2 of 42 PageID #: 426




       couple of their hard-earned lifelong savings. The defendant inequitably used legal

       doctrines to bury the real facts and successfully walked away with their loot. This

       case is a cry for fairness and justice. It is much more poignant as the defendant

       attorneys used illegal means to accomplish illegal acts but giving it appearance of

       legality. The defendants misled the courts and the Loricks. The defendant servicers

       improperly foreclosed on the real property of the Loricks as the regular loan

       servicing did not provide enough financial incentive for them. Both the servicers

       and the loan holders saw an opportunity here to make money, the loan holder

       getting full benefit of the loan and the loan servicer with its attendant legal costs

       and other servicing costs being fulfilled owing to the equity in the real property—

       the interest of both the loan holder and servicer aligned—the foreclosure trap was

       set and their Attorneys executed it with full knowledge of the falsity of the claims.

              With the securitized loans, it is only with the defaulted loans that the

       servicers make their best monies.1 And for the same, they would corner any

       borrower. Here they had the best opportunity. They arbitrarily imposed a maturity

       date to the loan with a resulting foreclosure and had their real property sold through

       the bankruptcy process which was a but a gold mine for the defendants, as the

       bankruptcy estate provides attorney’s fees under the bankruptcy law, for those

       mortgagees with equity in the underlying bankruptcy estate real property. The

       defendants sold the debtor Loricks real property awashed with equity. To reach this




       1
        Levitin, Adam J. and Twomey, Tara, Mortgage Servicing (December 15, 2010).
       Yale Journal on Regulation, Vol. 28, No. 1, 2011


                                                 2
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 3 of 42 PageID #: 427




       level, the defendants used all kind of unlawful acts including perjury, deceit,

       racketeering acts and worked together as an enterprise from 2012 until December

       2018. It was indeed a loot for the defendants. But the Loricks are still waiting to

       be heard as the defendants with their enterprise misled both the state and bankruptcy

       court. The Loricks are not sophisticated people and nor did they have benefit of a

       competent litigation attorney in the state court.

                                JURISDICTION AND VENUE


       2.      This Court has subject matter jurisdiction over Loricks’ federal claims

       pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1964(c). This Court has supplemental

       jurisdiction over Loricks state law claims for relief pursuant to 28 U.S.C. § 1367,

       as those claims are substantially related to the federal RICO claims and arise from

       a common nucleus of operative facts, and thus they form part of the same case or

       controversy under Article III of the United States Constitution.

       3.      Venue is proper in this District and before this Court pursuant to 28 U.S.C.

       § 1391(b)(2) because events giving rise to Loricks’ claims occurred in this District.

                                            PARTIES

       4.      Plaintiffs Boysin Lorick and Cynthia Lorick (Loricks) are residents of state

       of New Jersey.

       5.      Defendant Kilpatrick Townsend and Stockton LLP (Kilpatrick) is a law

       firm operating from New York with branches in different part of the country,

       including Atlanta.

       6.      Keith Brandofino (Brandofino) is a partner with Kilpatrick based in New

       York.

                                                 3
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 4 of 42 PageID #: 428




       7.       Colin M. Bernardino (Bernardino) is a partner with Kilpatrick based in

       Atlanta and is very frequently involved in litigation in this district as a pro hac

       attorney with cases dealing in bankruptcy.

       8.       John M. Church (Church) is the Chief Executive Officer of Waterstone

       Asset Management LLC with an office at 8720 Red Oak Boulevard, Suite 300,

       Charlotte, North Carolina 28217.

       9.       Sumit Jain (Jain) is an Asset Manager of Waterstone Asset Management,

       LLC operating from 8720 Red Oak Boulevard, Suite 300, Charlotte, North Carolina

       28217.

       10.      Waterstone Asset Management LLC (Waterstone) is a North Carolina based

       company specializing in commercial loans servicing with a motto as declared by

       its CEO: “Our team of highly experienced asset management and servicing

       professionals are prepared to harvest the value of the loans and customers, using

       our unique processes to generate the highest return for the portfolio’s investors.”

       Waterstone was also a sub-special servicer to Berkadia on Sovereign Commercial

       Mortgage Securities Trust, Series 2007-C1; a $700 million portfolio of small

       commercial loans and it acted as the day to day servicer of the subject loan after the

       acquisition of the servicing rights from Berkadia Commercial Mortgage.

       11.      Wells Fargo, N.A. (Wells Fargo) is a national bank dealing with mortgage

       loans with branches all over the United States. Fargo was the trustee ("Trustee") for

       the registered holders of Sovereign Commercial Mortgage Securities Trust 2007-C

       1, Commercial Mortgage Pass-through Certificates, Series 2007-Cl. involved in

       this case.


                                                 4
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 5 of 42 PageID #: 429




       12.    Berkadia Commercial Mortgage LLC (Berkadia) is a business entity with

       offices around the country including one at 323 Norristown Road, Suite 300

       Ambler, PA 19002. Berkadia with its countrywide offices are primary, master and

       special servicers rendering administrative services in connection with

       securitization of the pool of loans.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       13.    Loricks owned a multifamily residential building real property located at

       3126 Coney Island Avenue, Brooklyn, New York 11235 (the "Real Property"). On

       or about September 13, 2005, the Loricks refinanced the Property with

       Independence Community Bank ("Independence") creating a new indebtedness of

       $2,250,000.00 (the "Loan" or “Consolidated Note”). As collateral security for the

       payment of the Consolidated Note, Loricks executed, acknowledged and delivered

       to Independence the Mortgage on the Premises in the aggregate principal amount

       of $2,250,000.00.

       14.    The Consolidated Note was set at an interest rate of 5.25% per annum and

       for default at 16%. The Consolidated Note was payable in full by October 1, 2012.

       And the Consolidated Note, ¶ 48, granted the Loricks the option to renew the Loan.

       The renewal was automatic upon payment of 1% of unpaid principal balance with

       60 days advance notice. The renewal would extend the maturity date of the loan

       by five years.

       15.    When the loan was provided in 2005, the lender had escrowed $25,000 in

       their escrow account to make sure that the Loricks repair the roof of the Property.

       Around 2010, the repair project was completed. Mr. Lorick sent them an affidavit



                                               5
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 6 of 42 PageID #: 430




       that the roof repair was completed as per their requirement. The lender still had the

       escrowed $25,000 with them. In and around July 2012, Mr. Lorick sent them a

       handwritten letter for the renewal of the loan followed up by telephonic

       conversation with a woman in charge of loan at Berkadia. Mr. Lorick spoke to her

       regarding renewal of the loan term. He was assured that the loan was current and

       they would apply the $20,000 escrowed money as 1% of the amount needed to

       renew the loan. The Loricks still had an extra $5000 in the lender’s escrow account.

       Around late 2011, Waterstones had purchased the primary and special servicing

       rights to some securitized portfolio of commercial loans from Berkadia. Berkadia

       continued to play its part as Master Servicer for the portfolio. As part of this

       acquisition, Waterstone established an office in Atlanta with the team of employees

       transferred from Berkadia. Waterstone had complete information and paperwork

       regarding the entire loan history and mortgage payments.

       16.    Under the impression that the Loan had been renewed, as was confirmed by

       Berkadia’s woman employee working Loricks kept sending regular payments of

       $17,290.39 from their Wachovia bank account.

              i.      On September 6, 2012, the Loricks mailed a check (#4075) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              ii.     On October 7, 2012, the Loricks mailed check (#4086) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              iii.    On November 10, 2012, the Loricks mailed check (#4083) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.




                                                6
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 7 of 42 PageID #: 431




              iv.     On December 10, 2012, the Loricks mailed check (#4090) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              v.      On January 10, 2013, the Loricks mailed check (#4094) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              vi.     On February 9, 2013, the Loricks mailed check (#4107) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              vii.    On March 9, 2013, the Loricks mailed check (#4117) of $17,290.39

       duly cashed by the servicer Berkadia. Ex. A.

              viii.   On April 9, 2013, the Loricks mailed check (#4123) of $17,290.39

       duly cashed by the servicer Berkadia. Ex. A.

              ix.     On May 7, 2013, the Loricks mailed check (#4134) of $17,290.39

       duly cashed by the servicer Berkadia. Ex. A.

              x.      On June 10, 2013, the Loricks mailed check (#4145) of $17,290.39

       duly cashed by the servicer Berkadia. Ex. A.

              xi.     On July 10, 2013, the Loricks mailed check (#4151) of $17,290.39

       duly cashed by the servicer Berkadia. Ex. A.

              xii.    On August 10, 2013, the Loricks mailed check (#4162) of

       $17,290.39 duly cashed by the servicer Berkadia. Ex. A.

              xiii.   Around second week of September and October of 2013, the Loricks

       duly paid the regular mortgage amounts of $17,290.39. Ex. A.

              xiv.    Around second week of November of 2013, the Loricks again made

       a payment of $17290.39. Ex A.




                                               7
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 8 of 42 PageID #: 432




       17.    However, despite assuring the loan renewal, the servicers Waterstone in

       2012 accelerated the entire loan and demanded full payment of the principal

       balance. After the arbitrarily imposed maturity of the loan in 2012, Berkadia and

       Waterstone continued to collect more than $207,484.68 as installment payments

       under the loan renewal scheme. The Loricks were current with their payments.

       However, the servicer, Berkadia and sub-servicer Waterstone had a different

       design. It is not exotic science to understand that the servicers gain more from a

       foreclosure of the asset than by mere servicing. The target was ripe, and the Real

       Property was awashed with equity, Berkadia and Waterstone could not have found

       a better time and target.

       18.    The team of Berkadia that which was managing the account had changed.

       The Loricks received a letter from the servicer that all the loan amount is due. Mr.

       Lorick immediately got in touch with one Jain, the asset manager of Waterstone.

       Mr. Lorick prayed for the continuation of the loan, as he exercised his right to

       renew, but Jain insisted that all the amount was to be paid at once.

       19.    On January 30, 2013, Berkadia as servicer for Fargo, through Kilpatrick

       commenced the foreclosure proceeding with the Kings County Supreme Court,

       Index No. 500469/2013, by filing a copy of the summons and complaint through

       New York state court established electronic case filing system and asked for

       appointment of a receiver.

       20.    Upon information and belief, John M. Church the CEO of Waterstone as a

       Sub-Special servicer of Berkadia had hired Kilpatrick through their attorney,

       Bernardino, to prosecute this foreclosure proceeding, who in turn engaged services



                                                8
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 9 of 42 PageID #: 433




       of New York based Brandofino, as Bernardino does not possess a New York state

       attorney license.

       21.    In the filed state court foreclosure action, the defendants including their

       attorneys, Kilpatrick did not disclose that the plaintiffs had renewed their loan and

       that the plaintiffs were not in default, rather Waterstone and its counselors made

       the following false statements to mislead the state court and snap contractual rights

       of the Loricks:

                         Borrowers [Plaintiffs]defaulted under the terms of the Consolidated Note
                         and Consolidated Mortgage by failing, inter alia, to make payment in full
                         when due on the Maturity Date [October 1, 2012], and said default
                         continues to the date hereof.

                         The amount due and owing as of October 1, 2012 is principal in the
                         outstanding amount of $1,992,410.85, plus accrued and unpaid interest,
                         continuing to accrue at the default rate of interest as provided in the
                         Consolidated Note, late charges and other charges pursuant to the
                         Consolidated Note and Consolidated Mortgage to the date of entry of
                         foreclosure judgment herein, plus reasonable attorneys' fees, costs and
                         expenses.


       22.     The trustee of the loan, Wells Fargo and the services of the loans, Berkadia

       and Waterstone and its attorneys knew that the filed foreclosure complaint was

       deceptive and meant to mislead the state court, thereby causing damage to the

       plaintiff’s equity in the Real Property. The said defendants suppressed the fact that

       the Loricks had exercised the option of loan renewal and thus the loan could not

       have been accelerated nor default rates imposed upon them.


        23.    In furtherance of their goal, suppressing the fact of loan renewal, Mr. Jain,

       the Asset Manager of Waterstone, filed a perjurious affidavit in support of an

       appointment of a receiver in the state court action regarding acceleration of the loan

       and the alleged default by the Loricks. Mr. Jain knew that the said statements were

                                                    9
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 10 of 42 PageID #: 434




        perjuious and calculatedly made to achieve an unlawful result, foreclosure of the

        Real Property and claiming of a default interest rate, when in fact they were not

        entitled to have the same.

        24.    Mr. Lorick shocked with what had happened hired an attorney and

        meanwhile Mr. Lorick was told that the Bank had agreed to stop foreclosure in case

        he came up with the unpaid balance of the Loan, which at that point had not

        exceeded 1.992m. Loricks went from place to place and finally had the commitment

        from a lender to pay off the mortgage. But not wanting to lose the Property, Mr.

        Lorick went around the market to get a loan to pay off the unpaid principal balance.

        However, as soon as he took the offer, the commitment to Brandofino, he was told

        that Kilpatrick was owed a sum of $500,000 in attorney’s fees. That started the

        pillage of the equity of the Property and dispossession of Loricks from their Real

        Property. The Loricks had the fund to pay off the unpaid principal balance, but he

        could not timely come up with $500,000 falsely inflated attorney fees and late

        charges. Kilpatrick knew that pay off would divest them of attorney fees harvest.

        Kilpatrick also knew that that since the Property had enormous equity, they could

        harvest it. Kilpatrick also knew by that time that Loricks could not or would not be

        able to come up with the attorney’s fees. They implemented their scheme;

        foreclosure would be more lucrative to their firm and client, the servicers and loan

        trustee than the loan renewal or redemption. Kilpatrick knew that the legal fees and

        late charges of $500,000 was a false amount and that the real number for the

        attorney’s fees at the number was way less than that, as also something that would

        be unraveled by the latter filed state court paperwork. However, Berkadia and Fargo



                                                10
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 11 of 42 PageID #: 435




        would have to forgo the interest payment at 16% if there was pay off or settlement,

        which they would easily get if they take the case through the judgment. The

        defendants conspired and joined hands to maximize their returns by pushing the

        Real Property through foreclosure and dismissing any pleas of refinancing or pay

        off.

        25.    Brandifino and Kilpatrick knew that at the time of the commencement of

        the foreclosure proceeding, their fees could not have been $500,000. However, that

        the target Real Property had enough to bring in monies for their firm Kilpatrick and

        pay handsome amount to their Partners billing rates. Mr. Lorick pleaded, however

        that did not serve Kilpatrick interests and Brandofino ambitions. Loricks could not

        talk to the servicer, for they were represented by Kilpatrick.

        26.    On or about July 22, 2013, Mr. Jain, the Asset Manager of Waterstone, the

        Sub-Special servicer for Fargo in furtherance of their scheme to foreclose on the

        property and suppressing material fact of loan renewal, filed a perjurious affidavit

        in the state court in support of summary judgment. Mr. Jain made the following

        false statement to mislead the state court,

                       15. Borrowers defaulted on their obligations under the
                       Consolidated Note and Consolidated Mo1tgage by,
                       inter alia, failing to pay the Loan in full on the Maturity
                       Date (the "Default").
                       16. By Notice of Default and Demand for Payment
                       dated October 26, 2012 (the "Notice"), Trustee,
                       through its counsel, notified Borrowers, among others,
                       of the Default and demanded payment within fifteen
                       (15) days of the date of the Notice, no part of which has
                       been paid despite demand.
                       17. Borrowers nonetheless failed to cure the Default.
                       As a result, Trustee commenced this action.
                       18. As a result of the foregoing, there is now due and
                       owing by Borrowers to Trustee, pursuant to the
                       Consolidated Note and Consolidated Mo1tgage, the

                                                   11
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 12 of 42 PageID #: 436




                       unpaid principal in the amount of $1 ,992,410.85,
                       accrued and unpaid interest at the rates set forth in the
                       Consolidated Note through and including July 14, 2013
                       in the amount of $260,203.32, accrued and unpaid late
                       charges through and including July 14, 2013 in the
                       amount of $100,056.38, together with such additional
                       late payment charges, advances and Trustee's costs and
                       expenses of collection, including, without limitation,
                       Trustee's reasonable attorneys' fees and costs.

        Sumit Jain Affidavit in the State Court, dated July 18th, 2013 mailed from North

        Carolina. Jain knew that the aforesaid statements were in fact false and perjurious,

        as Mr. Lorick had reminded him of the renewal and his continuous payments to

        them. Mr. Jain knew that the Loricks had not defaulted. Jain further had the

        knowledge of renewal fees of 1% was paid, as it was in their escrow account. Mr.

        Jain knew that Loricks had made additional sum of $17,290.39 every month for an

        additional year. Despite such knowledge and facts, Jain submitted the false affidavit

        as a part of the enterprise to raise monies for his company and to assist the

        defendants in their enterprise’s motive.

        27.    Prior to the summary judgment motion by the defendants, Mr. Jain under

        instructions from Mr. Church had once before mailed another perjurious affidavit

        dated January 29, 2013, for the appointment of the receiver. Mr. Jain in this

        affidavit claimed that,

                       21. Borrower defaulted on its obligations under the
                       Consolidated Note and Consolidated Mortgage by, inter
                       alia, failing to make payment of the Loan in full on the
                       Maturity Date, October 1, 2012 and continuing to date
                       (the "Default").
                       22. By Notice of Default and Demand for Payment dated
                       November 2, 2012, Trustee, through its counsel, notified
                       Borrower, among others, of the Default and demanded
                       payment by November 17, 2012, no part of which has
                       been paid despite demand.
                       23. As a result of the foregoing, there is now due and
                       owing by Borrower to Trustee, pursuant to the

                                                   12
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 13 of 42 PageID #: 437



                       Consolidated Note and Consolidated Mortgage, the
                       unpaid principal in the amount of $1,992,410.85, together
                       with accrued and unpaid interest at the rates set forth in
                       the Note, accrued and unpaid late charges, together with
                       such additional late payment charges, advances and
                       Trustee's costs and expenses of collection, including,
                       without limitation, Trustee's reasonable attorneys' fees
                       and costs.
                       24. As a result of the foregoing, Trustee respectfully
                       requests the appointment of a temporary receiver of the
                       Premises forthwith.

        Mr. Jain Affidavit in support of a Receiver under instruction from Kilpatrick and

        Mr. Church. Mr. Jain and Kilpatrick knew that what he had mailed to Kilpatrick to

        filed in the state court was in fact a false sworn statement. The fact was that the

        Loricks were current with their payments, also that the Loricks had continued to

        make regular payments despite the claim that “no part of which has been paid

        despite demanded.” Also, that unpaid principal demanded here was a false amount,

        the fact of payment of additional sum of $17,290.39 every month for additional

        year was not shared with the court.

        28.    Brandofino similarly filed via electronic means, false statements in the state

        court foreclosure action. Brandofino falsely claimed that the Loricks had defaulted

        on their loans when he commenced the foreclosure action, filed an application for

        receiver, filed for summary judgment and moved to establish the final judgment

        amount for court approval.

        29. Brandofino on or about August 14, 2013, files electronically, Statement of

        Material Facts in support of the motion for summary judgment with the State Court

        misleading the state court, to wit: Borrowers defaulted on their obligations under

        the Consolidated Note and Consolidated Mortgage by, inter alia, failing to pay the

        Loan in full on the Maturity Date. Brandofino knew the statement submitted to the

                                                  13
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 14 of 42 PageID #: 438




        court was false and in fact Borrowers had not defaulted. Further, Brandofino in

        furtherance of the scheme of loot, suppressed the material fact that the

        Borrowers/Loricks had actually renewed the loan for an additional 5 year’s time.

        30.     In the foreclosure Complaint, Berkadia claimed that “[t]amount due and

        owing as of October 1, 2012 is principal in the outstanding amount of

        $1,992,410.85.” State Complaint. The Loricks were current with the payments.

        31.    On or about January 7, 2014, the defendants through Kilpatrick filed

        electronically with the state court a proposed Final Judgment of Foreclosure with

        the following numbers:


         Unpaid Principal Balance                $1,992,410.85

         Accrued and Unpaid Contract Interest    $125,812.46
         Through and Including October 14,
         2013

         Accrued and Unpaid Default Interest     $239,768.88
         Through and Including October 14,
         2013
         Accrued and Unpaid Late Charges         $100,056.38
         Servicer Administrative Fees            $300.00
         Interest on Advances                    $2,499.34
         Property Protection Advances            $375.00

         Outstanding Escrow Advances             $1,855.75
         Appraisal                               $5,000.00
         Attorneys' Fees and Costs through       $74,816.50
         execution of Settlement Agreement
         Subtotal                                $2,542,895.16
         Credit for Escrow Funds on Deposit      $95,773.56
         Total                                   $2,447,121.60

        32.    The Defendants and Kilpatrick falsely claimed $2,447,121.60 as amount

        due with full knowledge that the loan was on a renewal period and the applied

        default rate was incorrect. Also, the amount $207,484.68 was not applied towards

                                                14
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 15 of 42 PageID #: 439




        reduction of the principal. Without the credit being applied, the defendants had the

        benefit of additional revenues in terms of the additional default interest as well plain

        usurpation of $207,484.68.

        33.     On or about February 21, 2014, the state court entered a judgment against

        the Loricks for a sum of $2,447,121.60, with the “interest rate set forth in the loan

        documents from October 15, 2013, to the date hereof, and the interest at the legal

        rate thereafter.” The defendants knew that the proposed judgment had false

        amounts posited by them and also that the default rate of interest was equally

        improper, as the Loricks had not defaulted.

        34.     On or about March 7, 2014, Brandofino and Kilpatrick through electronic

        means filed a notice of entry of the judgment of foreclosure and mailed a copy of

        the same to the attorneys, which they knew had fraudulent numbers as to the amount

        of monies owed and for bringing a foreclosure action without default and also

        applying default rate [without a default] of interest on the loan amount.

        35.     On June 3, 2016 based on the representation of the false numbers by the

        defendants, state court amended its final judgment of foreclosure and increased the

        amount owed to $3,668,619.69.2 The defendants knew that this sum did not

        included the additional payments that the defendants had received and not applied.

        Also, the default rate was applied fraudulently as the plaintiffs were not in default

        at the commencement of the foreclosure.




        2
         This Amended Judgment of Foreclosure fixed $85,000 as the sum including attorney fees,
        mortgage advances, taxes etc. (It is no where near $500,000 as was initially claimed by
        Brandofino for payoff)

                                                     15
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 16 of 42 PageID #: 440




        36.    After having obtained the judgment of foreclosure based on the false figures

        and statements, the defendants put the Real Property for a foreclosure sale. In order

        to avoid the loss, the Loricks sought refuge in the bankruptcy court on December

        15, 2016.

        37.    Brandofino role as the lead counsel role was never taken over by Bernardino

        on or by December 21, 2006, Bernardino flew in from Atlanta to prosecute the

        defendants’ judgment foreclosure and applied pro hac vice admission with the

        bankruptcy court of this district.

        38.    On or April 24, 2017, Bernardino filed a Proof of Claim, signed by John M.

        Church, CEO of the Waterstone, with the bankruptcy court in the bankruptcy estate

        of the Loricks. Bernardino and Church demanded a sum of $4,149,568.83 from the

        Loricks’ estate with full knowledge that the amount of claim filed was false and did

        not reflect the real numbers. This $4,149,568.83 claim did not apply the sums paid

        after the defendants’ unilaterally changed maturity date of the Loan. The estate of

        Loricks became a gold mine for the defendants. When the bankruptcy judge was

        informed that the defendants filed claims were false and improperly, she said that

        she was helpless as she was bound by the state court judgment. The defendants,

        however, knew the falsity of their claims, they persisted in claiming and picking up

        large sums of monies devouring any vestige of debtors’ equity in the Real Property.

        Bernardino brought immense pressure upon the bankruptcy court for the sale of

        Property and challenged any steps taken by the plaintiff to refinance the real

        Properties.




                                                 16
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 17 of 42 PageID #: 441




        39.      After the bankruptcy filing, Bernardino filed a series of paperwork,

        including continuation of the receiver, lifting of the stay, dismissal of the case,

        appointment of the trustee, based on the state court judgment amounts, which

        Bernardino knew was based on fraudulent numbers and as well as by procured by

        misleading the state court about the default and default interest rate. The Property

        was finally sold in an auction conducted in the bankruptcy court, which itself

        became a source of a very expensive litigation solely owing to improper rejection

        of the highest bidder by Bernardino.3 Thus, the Loricks’ Property worth more than

        $12m was sold for 7.3m all because the defendants wanted it to be sold.

        40.      On December 4, 2017 Bernardino moved the bankruptcy court for payments

        from the sale proceeds. Bernardino claimed a sum of $5,220,520.12 owed to them

        and his clients and other defendants. This application did not reflect the payments

        that the defendants had received. Bernardino knew about it and pushed in for

        payments based on inflated and false numbers. The claimed amount reflected a

        default interest rate when in fact that the Loricks had not defaulted. All the

        defendants knew about the amounts claimed by them was false and fraudulent.

        However, they pressed on with these motions and application, as they had the

        judgment of foreclosure, which they knew was improperly commenced and

        judgment was obtained by misleading the court. The bankruptcy court under the




        3
          Mohammad Choudhary was the highest bidder on the Property sale at $7.4million, however
        owing to pressure from Bernardino, the Property was sold to the second highest bidder Soleyman
        Ghalchi. This resulted in the extensive litigation incurring huge loss to the estate. Adversary Case
        17-01153-nhl (bankruptcy court), Choudhary v. Bernardino et al 2017-cv-07195 (EDNY) (Now
        ono appeal to second circuit); Ghalchi v. Lorick eet al, 2017-cv- 05641 (EDNY) and other related
        appeals. Bernardino became a sole cause to these lawsuits. The Court is requested to take a
        judicial notice of the same.

                                                         17
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 18 of 42 PageID #: 442




        impression and bound by the state court judgment granted the claimed amount to

        the defendants, an amount that the defendants knew that they were not entitled to.

        41.    On February 8, 2018, Bernardino and the defendants filed through

        electronic case filing, another supplemental application with the bankruptcy court

        reiterating the same false amount debt which they knew did not reflect the payments

        that they had received from the Loricks. On April 9, 2018, the defendants yet filed

        other applications for the payment of the sums which were fraudulently inflated.

        On June 28, 2018, Bernardino filed yet another application for the payments as per

        earlier filed proof of claim as well as enormous amount as attorneys fees, based on

        the state court judgment which was, they knew had their misrepresented amount

        and not the true amount which they had knowledge about. Based on their

        misrepresented numbers the bankruptcy court on August 9, 2018 granted their

        fraudulent claims in full.

        42.    On June 8, 2018, the undersigned sent an email to the defendants about the

        additional payments made by the Loricks which were not given credit and or

        considered and not reflected in proceeding state or the bankruptcy court:

                 Sent: Friday, June 08, 2018 10:07 AM
                 To: Bernardino, Colin
                 <CBernardino@kilpatricktownsend.com>; Brandofino, Keith
                 <KBrandofino@kilpatricktownsend.com>
                 Subject: I have not heard from you regarding my query

                 Mr. Bernardino and Brandofino, I did not hear from you
                 guys about servicing record of this loan. Nor have you
                 given any clarification about the monies that you took and
                 did not disclose in the state proceeding and as well as in
                 the bankruptcy proceeding. Do you want us to bring
                 plenary proceeding, issue subpoena and press mail and wire
                 fraud? Also, our objection to your claim to disbursement
                 is still pending. I know it gets expensive for my client,
                 as you would just bill my client even for your responses.
                 This is my last request. Once again the letter is
                 attached.


                                                18
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 19 of 42 PageID #: 443



                 Thank you for your consideration.
                 Sincerely,
                 Karamvir Dahiya

        Mr. Benardino responded:

                      Mr. Dahiya-

                      At the hearing, you promised that you would provide
                      us with the evidence substantiating your allegations.
                      We have not received that.

                      Also, are you alleging that I was involved in state
                      court proceedings? Please confirm your facts before
                      you make these allegations.

                      Colin Bernardino
                      Kilpatrick Townsend & Stockton LLP

        The undersigned responded (in bold letters),


                      On 6/8/2018 10:29 AM, Bernardino, Colin wrote:

                      Mr. Dahiya-

                      At the hearing, you promised that you would provide
                      us with the evidence substantiating your
                      allegations. We have not received that.

                      Sir, I need the servicing record, since the time you
                      started servicing loan. You need to check your
                      records, because you maintained an account. You are
                      asking us to produce proof!

                      Also, are you alleging that I was involved in state
                      court proceedings? Please confirm your facts before
                      you make these allegations.

                      Keith was involved with the state court. You and
                      Keith are partners.

        Bernardino Responds,


                      Your client stipulated to the claim and, separately,
                      a judgment was entered. That matter was resolved
                      before the bankruptcy filing. If you have
                      information to the contrary, you need to show
                      it. You said you had evidence. What is your
                      hesitancy in providing it? On the other hand, I am
                      not aware of any facts to suggest the judgment is
                      improper.



                                               19
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 20 of 42 PageID #: 444



                       Colin Bernardino
                      Kilpatrick Townsend & Stockton LLP

                      Suite 2800 | 1100 Peachtree Street NE | Atlanta,
                      GA 30309-4528

        Undersigned response,

                      There was no stipulation, yes there was a fraud.
                      Signs were obtained on blank pages. And words written
                      thereafter. You know that--haven't we said it in
                      ample words? Numbers are bad. There is no claim
                      preclusion regarding fraud. Cannot hide behind state
                      judgment. You must provide us servicing record
                      how and what you received and how you applied. I
                      know I will provide something your clients would
                      cook. I have done lot of these cases, i know how they
                      operate. Please provide us the servicing record of
                      this loan since the time your client took over. It is
                      not difficult, you had it for a short time. It is not
                      running in years. Please provide us your client
                      record of receipt of monies and how it was
                      applied. My client was current and kept making
                      payments even after the acceleration. And your client
                      kept taking the money. Yet the complaint and the
                      summary judgment did not reflect that excessive
                      payment. We need an accounting of that monies


        Brendafino attempted to bury the issue,


                      Karamvir - If the claim is that your clients made
                      payments that were not applied, then show us proof of
                      such payments.   As far as the state court
                      proceeding, your client was represented by multiple
                      counsel. After your client consented to the amount
                      due by stipulation, the court appointed a referee to
                      ascertain and compute the amount due. On March 23,
                      2016, the court-appointed referee issued a report by
                      which he independently computed the amount due to the
                      lender. This amount was confirmed by the state court
                      after motion practice through which the court heard
                      your clients’ position. To suggest that a fraud was
                      committed is to suggest that it was done by the state
                      court and the court-appointed referee. I trust that
                      you are not suggesting this.

                       Also, your clients previously filed an appeal in
                      December 2014 and because they (or their counsel)
                      neglected to perfect their appeal, the Appellate
                      Division dismissed the appeal. At this point, your
                      clients’ ability to appeal any of the state court
                      orders has long passed. To the extent that you
                      believe your clients were wronged, then you ought to

                                                  20
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 21 of 42 PageID #: 445



                      look for relief elsewhere. If your clients insist on
                      asserting frivolous claims against our clients, we
                      will be left with no alternative but to continue to
                      defend such allegations and seek the costs of doing
                      so from the funds that remain after the sale of 3126
                      Coney Island. In light of the foregoing, I hope that
                      you will counsel your clients to not further waste
                      their own assets.

                       Keith Brandofino
                      Kilpatrick Townsend & Stockton LLP

        The undersigned continued to insist,

                       Subject Re: I have not heard from you regarding my
                             :query
                         Date:Thu, 21 Jun 2018 12:23:38 -0400
                         From:KARAMVIR DAHIYA <karam@legalpundit.com>
                           To:Bernardino, Colin
                              Bernardino@kilpatricktownsend.com>
                           CC:            Brandofino, Keith
                                          <KBrandofino@kilpatricktownsend.co
                                          m>

                      Sirs, I have not received any record of the servicing
                      record regarding my clients loan. You have a ready
                      access to verify the amounts received. The amount of
                      monies sent is substantial even after the so called
                      arbitrary and capricious acceleration. Sir, we mean
                      it. We need the record. Should we produce the record
                      from our side, we will commence a plenary proceeding
                      against your clients both to vacate of the state
                      court judgment and as well as a federal proceeding
                      for conversion, racketeering. In good faith, we have
                      requested you to check your records, and immediately
                      give us credit at 16% interest rate for the monies
                      paid (for that is interest used by your client). We
                      will wait until June 28 for such credit. Thank you
                      for your consideration.
                      Sincerely,
                      Karam

        Bernardino responded,
                  Subject:            RE: I have not heard from you regarding
                                      my query
                     Date:            Thu, 21 Jun 2018 16:51:43 +0000
                     From:            Bernardino, Colin
                                      <CBernardino@kilpatricktownsend.com>
                        To:           KARAMVIR DAHIYA <karam@legalpundit.com>
                        CC:           Brandofino, Keith
                                      <KBrandofino@kilpatricktownsend.com>

                  What makes you sure that monies were received that were
                  not credited?


                                               21
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 22 of 42 PageID #: 446



                   Colin Bernardino
                  Kilpatrick Townsend & Stockton LLP
                  Suite 2800 | 1100 Peachtree Street NE | Atlanta,
                  GA 30309-4528

        The Undersigned responded,

                                              Re: I have not heard from you regarding my
                      Subject:                query
                        Date:                 Fri, 22 Jun 2018 02:43:37 -0400
                         From:                KARAMVIR DAHIYA
                                              <karam@legalpundit.com>
                           To:                Bernardino, Colin
                                              <CBernardino@kilpatricktownsend.com>
                           CC:                Brandofino, Keith
                                              <KBrandofino@kilpatricktownsend.com>

                      Sir if you have credited produce the servicing record.
                      Sir, please produce the servicing record. Not sure how
                      you have credited? The numbers were fixed in the
                      complaint and the judgment obtained thereto. So please
                      once again I request you to Kindly produce the record.
                      I am sure, I have seen how records are created by
                      Servicers playing numbers and moving them with
                      fluidity to accommodate designs and perverse
                      allocations. If you are clear and honest, what is the
                      reason for not producing the record. Thank you for
                      taking out time.
                      KD
        The undersigned trying best to resolve to the issue, pressed further,


                       From: KARAMVIR DAHIYA <karam@legalpundit.com>
                       Sent: Friday, June 29, 2018 8:06 AM
                       To: Bernardino, Colin
                       <CBernardino@kilpatricktownsend.com>; Brandofino,
                       Keith <KBrandofino@kilpatricktownsend.com>
                       Subject: [SUSPECTED SPAM] About adjustment/crediting
                       payment exceeding 200,000

                        Counselors, you made a statement in the court that
                       the amount was adjusted by the referee in the state
                       court judgment. I do not see. Please advise and show
                       me where, so that we do not move forward with our
                       plenary action. Thank you for your consideration.

                        Regards,

                       Karamvir Dahiya

        43.    The copies of the checks were sent to the Bernardino and Brandofino,

        there was no further response regarding the application of the monies. The Real

                                                 22
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 23 of 42 PageID #: 447




        Property has been sold solely owing to manipulation and misrepresentation of the

        defendants.

                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                             (Violations of RICO, 18 U.S.C. § 1962(c))
                                (Against All RICO Defendants)

        44.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        45.     At all relevant times, the Loricks are persons within the meaning of 18

        U.S.C.§§ 1961(3) and 1962(c).

        46.    At all relevant times, each RICO Defendant is a person within the meaning

        of 18 U.S.C. §§ 1961(3) and 1962(c).

        The RICO Enterprise

        47.    These RICO Defendants and their co-conspirators are a group of persons

        associated together in fact for the common purpose of carrying out an ongoing

        criminal enterprise, which they did, as described in the foregoing paragraphs of this

        Complaint; namely, through a multi-faceted filings in the state and bankruptcy

        courts, of lies, fraud, threats, to coerce the Loricks to part with their monies. The

        defendants improperly called off their mortgage and defaulted the Loricks when in

        fact the Loricks had exercised their option to renew the loan. The foreclosure was

        commenced by mispresenting the true facts. Even after the improper default, when

        Mr. Lorick came up with the necessary funds to pay off the unpaid principal, he

        was deliberately misled by Kilpatrick that the funds were not enough as their law

        firm had a bill exceeding $500,000, which Kilpatrick and its agent knew was a lie.

        Even after the foreclosure proceeding, the defendant deliberately concealed the

                                                 23
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 24 of 42 PageID #: 448




        payments which they had received from the Loricks, thereby resulting in a

        substantial increase in the indebtedness and resulting interest. The defendants used

        mail and wire fraud and violated Hobbs Act to execute their scheme and filings in

        the respective courts including state and the bankruptcy courts. They knew that the

        statements contained in the filings with both the state and bankruptcy courts were

        fraudulent and misleading and did not disclose the real liabilities. Each defendant

        had knowledge of each other acts and each of them participated in the running the

        enterprise of extortion.

        48.     The RICO Defendants and their co-conspirators constitute an association-

        in-fact enterprise within the meaning of 18 U.S.C. §§ 1961 (4) and l 962(c), referred

        to hereinafter as the "Enterprise." Each of the RICO Defendants participated as

        delineated above in the operation or management of the Enterprise.

        49.     At all relevant times, the Enterprise was engaged in, and its activities

        affected interstate and foreign commerce within the meaning of 18 U .S.C. § 1962(

        c), for the Enterprise operated cross state lines and moved monies around across

        state lines for the conduct of the affairs of the enterprise.

        50.     This Enterprise had a separate structure distinct from the mentioned pattern

        of racketeering activities, infra. This Enterprise had three characteristics: 1) a

        purpose, (2) relationships among the defendants as associated with the enterprise,

        and (3) longevity sufficient to permit these associates to pursue the enterprise’s

        purpose. This Enterprise continued as a unit functioning with a common purpose

        of liquidation of the Real Property and maximum recovery applying fraudulent and

        deceptive means using false figures about the loan arrearage and suppressing



                                                   24
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 25 of 42 PageID #: 449




        additional payments which resulted in serious damages to the property rights. Each

        defendant had profits trickling from the ill-gotten gains. The defendants forged a

        relationship with each other and it continued from the unilateral declaration of loan

        default in 2012 until the final sale of the Real Property in Bankruptcy Court and

        making the final fees application with the bankruptcy court in 2018. The defendants

        bolstered and supported each other’s positions by filing false and misleading

        pleadings, motions and papers with state and bankruptcy court. Mr. Church,

        individually and as head of Waterstones instructed Jain and Kilpatrick for the

        results he wanted and Kilpatrick prepared the papers for filing with the state and

        bankruptcy courts according to their mutually agreed goal of maximizing their

        profits by deceptive means. Mr. Church not only supported the Enterprise acts, he

        flew in from out of states to come to the bankruptcy court twice to testify and

        support the attorney fees for Kilpatrick, to meet goal of one part of the Enterprise

        team—Kilpatrick’s profits. The loan trustee, Fargo agreed and coordinated in the

        defendants’ unlawful conduct as it was expecting its own share of profits and loan

        closure. Had Well Fargo not agreed to the scheme, the loan term would have been

        extended to another 5 years thus delaying the loan closure and loss of default rates

        as profits on the loan. All the defendants participated directly and indirectly in the

        conduct of the association in fact enterprise’s affairs through a pattern of

        racketeering activity. And the complained of RICO defendants who were

        conducting and actively participating the affairs of the “Enterprise” were distinct

        from the Enterprise participating in, or managing aspects of, the Enterprise’s




                                                 25
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 26 of 42 PageID #: 450




        affairs. The Loricks suffered a serious loss of their investment and property owing

        to the deceptive means of carrying out the aforesaid affairs of the Enterprise

        Pattern of Racketeering Activity

        51.     The RICO Defendants conducted or participated, directly or indirectly, in

        the conduct, management, or operation of the Enterprise's affairs through a "pattern

        of racketeering activity" within the meaning of 18 U.S.C. § 1961 (5) and in violation

        of 18 U.S.C. § l 962(c), to wit:

        Pattern of Racketeering Activity: Extortion in Violation of Hobbs Act, 18 USC §
        1951

        52.    These RICO Defendants and their coconspirators organized their operation

        into a cohesive group with specific and assigned responsibilities and a command

        structure operating from North Carolina, Atlanta and New York, funded primarily

        from the mortgage servicing including foreclosure action. Though they operated

        from different places and offered different services, they had one target among

        others, that is immediate liquidation of the Property and repayment of the loan with

        lucrative benefits, including attorneys fees, defaulted interest rate payments, even

        if it was to be accomplished by unfair and illegal means.

        53.    At all times material to this Complaint, the Enterprise was engaged in

        interstate commerce and in an industry that affects interstate and foreign commerce,

        with the loan securitized and payments being sent and received across the state lines

        and parties engaged in the pursuit in the collection of the loans and the affairs of

        the Enterprise managed through telephones, wires, mailing across the state lines.

        54.    As described herein, the RICO Defendants had created a false impression



                                                 26
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 27 of 42 PageID #: 451




        based on false and misleading statements, threatened the Loricks to come up with

        $500,000 in attorney’s fees to make it impossible for the Loricks to reinstate the

        mortgage or pay off the liability and start with a new lender. And besides

        misrepresenting the true facts regarding loan defaults demanded funds which they

        were not entitled. They had the funds with them which they did not apply, rather

        billed the Loricks with very inequitable charges and attorneys’ fees. The RICO

        defendants used wrongful means to achieve a wrongful objective. The defendants

        knew when they demanded $500,000 in attorneys fees from the Loricks, that was

        not proper sum due and that they further knew that Loricks would not be able to

        come up with that sum. The RICO Defendants had no lawful claim over the

        demanded $500,000 in attorney’s fees for allowing a pay off the loan. The Loricks

        could not come up with the demanded monies and hence could not redeem the

        property from foreclosure process. However the deceptive means of the RICO

        defendants did not stop there. They used every unlawful means to inflate the

        liability, including not applying sums received to reduce the principal sum,

        improperly keeping the monies in the escrow reserve serving no purpose, other than

        artificially increasing the interest accretions on the unpaid liability. Not doubt, the

        defendants did not have immediate right to the loan amount as the loan was on an

        automatic renewal time when the Defendants improperly defaulted the Loricks and

        put them in the state foreclosure proceeding. The Defendants also were not entitled

        to the monies they derived from the filings in the state and bankruptcy court. Had

        they properly applied the additional sum of $207,484.68 at the time of its receipt,

        the loan would have been significantly reduced and this would have enabled the



                                                  27
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 28 of 42 PageID #: 452




        Loricks to arrange for another lender to payoff timely thus saving their Property

        exceeding 12m in value, which had a fire sale of $7.3m. The means used by the

        defendants to receive what they received from the bankruptcy court was inherently

        deceptive and wrongful.

        55.    Accordingly, the RICO Defendants have unlawfully obstructed, delayed,

        and affected-and attempted to obstruct, delay, and affect---commerce as that term

        is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

        such commerce, by extortion, as that term is defined in § 1951, in that the RICO

        Defendants attempted and successfully obtained the Loricks to relinquish their

        Property through the wrongful use of actual and threatened force and fear-including

        fear of economic harm with the fraudulent civil judgment.

        Pattern of Racketeering Activity: Multiple Instances of Mail Fraud and Wire
        Fraud in Violation of 18 U.S.C. §§ 1341, 1343


        56.    As described herein, the RICO Defendants engaged in a wide-ranging

        scheme or artifice to defraud the Loricks, the state and the bankruptcy courts by

        misrepresenting the facts, concealing their real designs and background using the

        simplicity of the Loricks to their advantage.

        57.    In furtherance of their scheme, and as described herein, the RICO

        Defendants transmitted, or caused to be transmitted, by means of wire

        communication in interstate or foreign commerce, writings, signs, signals, pictures

        and also caused matters and things to be placed in any post office or authorized

        depository, or deposited or caused to be deposited matters or things to be sent or

        delivered by a private or commercial interstate carrier, including, but not limited

        to, the following:
                                                 28
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 29 of 42 PageID #: 453




                       a. numerous emails and filing false and misleading papers with the state
                       and bankruptcy court;
                       b. wirings and/or mailings between and among the RICO Defendants
                       concerning the preparations of the complaint, motions, applications,
                       claims filed and submitted to the state and bankruptcy court;
                       c. communications directed toward state and federal courts and including
                       U.S. Trustee’s offices incorporating false and misleading statements as
                       delineated above.
                       d. funds transferred by the Law Offices of Norma Ortiz to the RICO
                       Defendants in satisfaction of a fraudulent filed claim and misrepresented
                       numbers;
                       d. emails and over state lines communication between Church and
                       defendant attorneys about sharing of the profits and thus accordingly
                       consensually filing fraudulent papers with the courts. All this was done
                       with the intent that those acts and funds be used to promote the carrying
                       out of the RICO Defendants' criminal activities; and,
                       e. electronic filing and service of court papers in the state court action (NY
                       Kings County Supreme Court, Index No. 500469/2013) and in the
                       bankruptcy court (EDNY case no. 16-45645) containing false and
                       misleading statements intended to achieve unlawful results and gains to
                       which the defendants were not entitled to.


        58.    The RICO Defendants participated in the scheme or artifice knowingly,

        willfully, and with the specific intent to deceive and/or defraud the Loricks into

        paying the RICO Defendants and their co-conspirators. The RICO Defendants

        knowingly and intentionally prepared a self-serving claims of alleged liability of

        the Loricks, and then knowingly and with the intent to deceive the state and

        bankruptcy court caused those claims to be filed under the pretense that it was the

        proper claim amount of the monies owed and properly invoked default. The RICO



                                                   29
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 30 of 42 PageID #: 454




        Defendants conspired with each other’s into filing these false claims and statements

        in the court, which the RICO Defendants knew to be false or misleading.

        Kilaptrick, Brandofino and Bernandino knowingly facilitated the activities of the

        other defendants and the other knowingly supported and participated in the manner

        of prosecution of the foreclosure action and their acts within the bankruptcy court

        forum. The defendants knew about each others role and actively supported it by

        preparing, signing papers in both courts and state and bankruptcy and filing such

        documents and making such statements as detailed above, which were in fact

        deceptive and misleading. Kilpatrick and its legal team representation of the other

        defendants exceeded standard legal representation, as they had full knowledge, as

        they had to them available the entire loan file and thus they knew the falsity of the

        claimed alleged default by the Loricks and loan arrears. It was a joint operation,

        with each defendant actively supporting the fraudulent means of the obtaining the

        foreclosure of property and misleading the courts about the real arrearages.

        Kilpatrick not to lose extra fees and profits for themselves and other defendants

        made extortionist demands of $500,000 in addition to the monies demanded in the

        complaint to pay off the entire loan despite full knowledge such an $500,000 was

        not the right figure and it was done solely to defeat Lorick desire to pay off the

        figure, which would have cut off the profits supply line of hourly billings and

        default interest rates. Kilpatrick actively engaged in the directing the affairs of the

        Enterprise—they were the knowing tools of racketeering means employed by the

        other defendants to achieve the Enterprise illegal results. Each defendant shared the

        final loot of liquidation of the Real Property and subsequent disbursement of cash



                                                  30
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 31 of 42 PageID #: 455




        by the bankruptcy court. The tools used and means employed by the Defendants

        including predicate acts of mail and wire frauds resulted in loss of monies and

        investment to the Loricks.

        59.    The RICO Defendants' false and misleading statements have been relied on

        by the New York state court, U.S. Bankruptcy Court and the appellate courts, U.S.

        Trustee office, by means of its acceptance of Defendants' misrepresentations and

        omissions and its failure to take meaningful corrective action even after it was

        brought to their attention. Thus, the RICO Defendants' false and misleading

        statements by multiple mailings by the said defendants across state lines to the state

        and the bankruptcy courts and respective parties and their attorneys have caused

        substantial damage to the Loricks. These deceptive acts of defendants of started in

        2012 and continued unabated until 2018, as by then they had fully exhausted the

        Loricks of any monetary value saved in the equity of the sold Real Property.

                              SECOND CLAIM FOR RELIEF
                (Conspiracy to Violate RICO, Violation of 18 U.S.C. § 1962(d))
                               (Against All RICO Defendants)

        60.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        61.     The RICO Defendants have unlawfully, knowingly and willfully

        combined, conspired, confederated and agreed together and with others to violate

        18 U.S.C. § 1962(c) as described above, in violation of 18 U.S.C. § 1962(d).

        62.     The RICO Defendants knew that they were engaged in a conspiracy to

        commit the predicate acts, and they knew that the predicate acts were part of such

        racketeering activity, and the participation and agreement of each of them was



                                                 31
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 32 of 42 PageID #: 456




        necessary to allow the commission of this pattern of racketeering activity. This

        conduct constitutes a conspiracy to violate 18 U.S.C. § 1962( c ), in violation of 18

        U .S.C. § 1962( d).

        63.    Upon information and belief, the RICO Defendants agreed to conduct or

        participate, directly or indirectly, in the conduct, management, or operation of the

        Enterprise's affairs through a pattern of racketeering activity in violation of 18

        U.S.C. § 1962(c).

        64.     Each RICO Defendants knew about and agreed to facilitate the Enterprise's

        scheme to obtain property from the Loricks. It was part of the conspiracy that the

        RICO Defendants and their co-conspirators would commit a pattern of racketeering

        activity in the conduct of the affairs of the Enterprise, including the acts of

        racketeering set forth in the foregoing paragraphs.

        65.       The RICO defendants conspiracy took shape upon and by unilateral

        declaration of the default of the Loan by the defendants, Jain, Church, Waterstone,

        Berkaida in 2012 and in furtherance of the conspiracy to achieve the unlawful

        results by involving Kilpatrick and its attorneys in 2013 to achieve the desired

        results. The defendants coordinated their scheme and its prosecution through emails

        and telephonic talk and mails, and it concluded after the RICO members have fully

        realized their unlawful aims by end of the year 2018 when they shared their loot,

        clothed as disbursement from the bankruptcy court sale of the Real Property. Each

        defendant endeavored and did successfully accomplished their unlawful objective

        of unlawful deprivation of the Loricks’ Real Property, its equity.




                                                 32
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 33 of 42 PageID #: 457




        66.    As a direct and proximate result of the RICO Defendants' conspiracy, the

        acts of racketeering activity of the Enterprise, the overt acts taken in furtherance of

        that conspiracy, and violations of 18 U.S.C. § l 962(d), the Loricks have been

        injured in its business and property, including damage to Loricks savings and

        investment including the massive attorneys' fees and costs associated with the

        auction and sale of the property in the bankruptcy court.

        67.    Pursuant to 18 U.S.C. § 1964(c), the Loricks are entitled to recover treble

        damages plus costs and attorneys' fees from the RICO Defendants.

                                   THIRD CLAIM FOR RELIEF
                                             (Fraud)
                                     (Against All Defendants)

        68.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        69.    Defendants and their agents have knowingly misrepresented, omitted,

        and/or concealed material facts in their pleadings and representations before U.S.

        courts and New York state court, in their communications to federal and state

        government agencies and officials, and in their communications to the parties

        including the state and bankruptcy court judges.

        70.    When the defendants Wells Fargo through their servicer, Berkadia and sub-

        servicer Waterstone with active collusion of Kilpatrick and its legal team

        commenced the foreclosure action on January 30, 2013, they misrepresented to the

        state court and the borrowers that the loan had been accelerated. When in fact the

        borrowers, the Loricks, had renewed their loan term by complying with all the terms

        of the signed mortgage note.



                                                  33
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 34 of 42 PageID #: 458




        71.     When the same defendants moved the state court for judgment, they

        concealed the facts of initial loan renewal and additional payments of $207,484.68

        from the Loricks, which they had received. The defendants made a fraudulent

        misrepresentation of the real debt amount.

        72.     The defendants servicers, Berkadia and Waterstone and its CEO Mr.

        Church with the assistance of Kilpatrick and its legal team filed a false Proof of

        Claim with the bankruptcy court claims registry without giving a proper credit

        about the monies received ($207,484.68), thus negatively impacting substantively

        the debt amount increased at the default interest rate.

        73.     The defendants knew that the amount of monies demanded to be paid by

        asserting it with the Proof of Claim was actually a false figure. And even when they

        were reminded about the said additional payment of $207,484.68, they fraudulently

        suppressed the same by hiding behind the state court judgment which they knew

        did not properly reflected the amounts owed.

        74.      Each and every Defendant has personally engaged in this conduct or knew

        or should have known that other Defendants were engaged in it on his or her behalf.

        These false representations are detailed throughout this Complaint and include the

        falsified claim of default, indebtedness, claims and proposed judgment amounts.

        75.    Defendants made these false representations while knowing that their

        misrepresentations were materially false and/or that their omissions were material.

        76.    Defendants further made these misrepresentations and/or omissions with

        the intent of obtaining favorable rulings from the U.S. and state court.




                                                 34
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 35 of 42 PageID #: 459




        77.    These material misrepresentations and/or omissions have been reasonably

        and justifiably relied upon by parties, even the Loricks sometimes, the U.S. courts,

        state courts and federal government agency, U.S. Trustee Office, by means of its

        acceptance of Defendants' misrepresentations and omissions and its failure to take

        meaningful corrective action.

        78.    As a direct, proximate, and foreseeable result of Defendants' fraud, the

        Loricks have been harmed, including significant pecuniary, reputational, and other

        damages. These injuries include completely wiping away the Loricks lifelong

        savings and the massive attorneys' fees and costs incurred in the bankruptcy court

        79.     Defendants have engaged in the ill-motived, willful, and fraudulent

        commission of wrongful acts and, because of the reprehensible and outrageous

        nature of these acts, the Loricks is entitled to, and should be awarded, punitive

        damages against each of the Defendants.

        80.    The Loricks are damaged by the Defendants’ breach in an amount to be

        determined at trial.

                                 FOURTH CLAIM FOR RELIEF
                                      (Unjust Enrichment)
                                    (Against All Defendants)

        81.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        82.    The Loricks under the impression that they are on a loan renewal term of 5

        years continued to make mortgage payments. They made more than $207,484.68.

        That payments were no-where credited in any pleading or judgment or claim.

        83.    The Defendants sought and obtained more than 5.5 million by virtue of

        fraudulent obtained judgment in the state court. The Defendants have been unjustly
                                                 35
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 36 of 42 PageID #: 460




        enriched by benefits obtained due to the disbursement from the bankruptcy court,

        which was based on fraudulent and misrepresented numbers.

        84.    As a direct and proximate result of the Defendants’ wrongful conduct, all

        the Defendants are liable to the Loricks for the amount of the monetary benefits

        conferred upon the Defendants, including, without limitation, the profits, benefits

        and other financial benefits wrongfully obtained.

        85.    The Defendants should be compelled to disgorge all unlawful, inequitable

        and unjust proceeds received and/or realized as a result of their wrongful conduct.

                                 FIFTH CLAIM FOR RELIEF
                                 (BREACH OF CONTRACT)
                      (Against Fargo, Berkadia, Church, Jain, Waterstone)


        86.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        87.    The Loricks performed and complied with its obligations under the contract

        dated September 13, 2005 binding the defendants, by making regular mortgage

        payments and renewing timely the term renewal of the loan in 2012 for additional

        fiver years by complying with its terms. The Loricks fulfilled their part of the

        obligation and conditions precedents, however the said defendants failed to honor

        their obligation.

        88.    The said Defendants breached their agreement by not renewing the loan

        terms as called for in the properly executed contract.

        89.    The Loricks are damaged by the Defendants’ breach in an amount to be

        determined at trial.




                                                 36
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 37 of 42 PageID #: 461




                                   SIXTH CLAIM FOR RELIEF
                           (Violations of New York Judiciary Law§ 487)
                    (Against Defendants Bernardino, Brendofino and Kilpatrick)

        90.     The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        91.        New York Judiciary Law§ 487 provides, in pertinent part, as follows: "An

        attorney or counselor who ... [i]s guilty of any deceit or collusion, or consents to

        any deceit or collusion, with intent to deceive the court or any party ... [i]s guilty of

        a misdemeanor, and in addition to the punishment prescribed therefore by the penal

        law, he forfeits to the party injured treble damages, to be recovered in a civil

        action."

        92.     As set forth above, Bernardino, Brandofino and Kilpatrick engaged

        in an intentional pattern of collusion, wrongdoing, and deceit with the intent to

        deceive both the Loricks, the state court, the bankruptcy court including the United

        States District Court for the Eastern District of New York and the United States

        Court of Appeals for the Second Circuit. The defendant attorneys initially obtained

        a judgment by misleading the state court about the true facts of the loan term

        renewal, expanding the liability of the debt by not considering the amount of

        additional monies paid after the loan renewal, filing false proof of claim and

        asserting wrong claims with full knowledge that the amount of judgment debt was

        based on false numbers and that the underlying judgment was obtained on false

        pretense, hiding true facts and improperly exercising the default. The details have

        been laid out in the preceding paragraphs of the Complaint.

        93.     The attorney defendants not only misled the state and bankruptcy court they

        misled the Loricks too by demanding an egregious amount exceeding $500,000 in
                                                   37
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 38 of 42 PageID #: 462




        attorney fees and other charges when the Loricks had arranged for financing to pay

        off the mortgage on the Real Property. The defendants knew that the demanded

        legal fees etc. was not the correct amount owed in legal fees and that the said sum

        was extortionist and it was made to deter the Loricks from redeeming the mortgage.

        94.      The attorney defendants made a demand for attorneys fees at a rate

        exceeding $700 an hour from the bankruptcy estate, pursuant to the various

        provisions of the bankruptcy code, claiming that it was the rate that they were

        billing their client the servicers, Berkadia and Waterstone. Upon information and

        belief this was false and the real rate of billing or the agreement with the said clients

        was way below than the demanded rates.

        95.     As a result of the deceitful and fraudulent conduct of these Defendant

        attorneys as described herein, the Loricks have been injured in an amount to be

        established at trial.

        96.     By reason of the foregoing, the Loricks are entitled to monetary damages

        against the attorney defendants and the law firm, treble damages, and reasonable

        attorneys' fees pursuant to Judiciary Law § 487.

                                SEVENTH CLAIM FOR RELIEF
                      (PROMISE CAUSING DETRIMENTAL RELIANCE)
                       (Against Fargo, Berkadia, Church, Jain, Waterstone)

        97.     The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        98.     The defendants by virtue of a mortgage note agreement had granted an

        option to the Loricks to renew the loan term by an additional five years, thus

        extending the loan maturity time from October 2012 to October 2017.



                                                   38
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 39 of 42 PageID #: 463




        99.     The Loricks relied on that promise and did not seek funding to pay off the

        mortgage or get a new loan from another lender, as they were under the impression

        (further told by Berkadia) that the loan was all set to renewal. The Loricks had no

        reason to not to believe, otherwise.

        100.    This reliance by the Loricks upon the contract and assurance from the

        servicer, Berkadia was reasonable and foreseeable.

        101.    However, without any warning, the said Defendants breached that

        agreement and the Loricks could not immediately arrange for the funds to pay off

        the funds before the loan was demanded in full. As a result of the foregoing, the

        Loricks suffered severe financial damages in an amount to be amount to be

        determined at trial.

                                 EIGHTH CLAIM FOR RELIEF
              BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                  DEALING
                                      (Against all Defendants)

        102.    The Loricks realleges and incorporates herein by reference each and every

        foregoing paragraph of this Complaint as if set forth in full.

        103.    There was implied in the Agreement [Consolidated Note and Mortgage]

        between lender Independence and the Loricks and related loan documents, a

        covenant of good faith and fair dealing whereby Lender impliedly [or any other

        party taking over the Note or servicing] covenanted that it would in good faith and

        in the exercise of fair dealing deal with the Loricks fairly and honestly and do

        nothing to impair, interfere with, hinder, or potentially injure Loricks rights.




                                                  39
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 40 of 42 PageID #: 464




         104. As alleged herein, the Defendants breached the covenant by its acts,

        including but not limited to, any of the acts set forth above, to the extent that such

        acts may be deemed not to be express breaches of contract, and, in addition:

                   a. Failing to give notice and time prior to taking unilateral action;

                   b. Changing unilaterally the loan maturity date from the year 2017 to 2012,

        as a pretext to declare a default;

                   d.   Failing to consider and/or negotiate in good faith with regard to the

        extension as had been promised and when brought to the attention of the foreclosing

        parties;

                   e. Promising to provide an opportunity to pay off the unpaid balance only

        to make it conditional upon payment of additional extortionist legal fees of

        $500,000;

                   f.    Imposing improper fees and charges based on a nonexistent default;

                   g.    Evading the spirit of the bargain which Lender had made with the

        Loricks:

                   h.   Failing to cooperate with the Loricks’ performance pursuant to the

        Agreement between the parties and taking action which prevented the Loricks

        performance under the Agreement;

                   i. Conjuring up false and onerous legal fees demands as excuses for theirs

        refusal to perform;

                   j. Abusing its power to determine compliance with the Agreement;

                   k.   Abusing its power to determine and impose fees and charges on the

        account;



                                                    40
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 41 of 42 PageID #: 465




                 l. Filing a Notice of Default when its own conduct created the purported

        default;

                 m.     Filing fraudulent claims in the state and bankruptcy courts;

                 n.     Not giving credit to the payments that were made, rather

        deliberating concealing their payments from the claims in the state and bankruptcy

        court;

                 o.     Not correcting their claims despite having brought to their notice

        that they have improperly collecting more monies than was due or obliged.

                 p. Otherwise failing to do everything the Agreements presupposed Lender

        would do to accomplish their purpose;

                 q.   Engaging in deceit and untruthfulness regarding its intention to avoid

        performance of its obligations under the Agreement and cannibalize performing

        assets in its portfolio to a nonperforming asset solely to reap more benefits in terms

        of charging legal fees and default interest rate;

                 r. By inequitably holding more than $95,773 in escrow reserve when the

        same could have been applied to the reduction of the principal; and

                 s. By improperly charging late charges exceeding $100,056.38 when they

        were not entitled to charge after the alleged acceleration of the loan amount.

        85.      The Loricks had performed all conditions, covenants and promises required

        by it on its part to be performed in accordance with the terms and conditions of the

        agreements, except for those it was prevented from performing or which were

        waived or excused by Lender’s misconduct.




                                                  41
Case 1:18-cv-07178-ENV-RLM Document 44 Filed 05/11/20 Page 42 of 42 PageID #: 466




             105. As a proximate result of the Defendants breach of agreement, the Loricks

        have been damaged in an amount to be proven at trial.

                  Wherefore, the Loricks prays for judgment as set forth below.

                                        PRAYER FOR RELIEF

        On the First and Second Claims for Relief:
        l.        For general damages, according to proof at trial, trebled according to
        statute, 18 U.S.C. § 1964(c).
        2.        For the Loricks’ reasonable attorneys' fees and costs according to the
        statute, 18 U.S.C. § 1964(c).
        On Third, Fourth and Fifth Claims for Relief
        3.        For general and punitive damages in an amount to be proven at trial.
        On Sixth Claim for Relief
        4.        For general damages, according to proof at trial, trebled according to
        statute, Judiciary Law§ 487;
        5.        For the Loricks reasonable attorneys' fees and costs according to statute,
        Judiciary Law § 487.
        On Seventh and Eight Claim for Relief
        6.        For general and punitive damages in an amount to be proven at trial.
        As to All Causes of Action:
        7.        For such other legal and equitable relief as the Court may deem the
        Loricks are entitled to receive.


        Dated: May 11, 2020
        New York NY
                                                                  Dahiya Law Offices, LLC
                                                                        By: karamvirdahiya
                                                                          Karamvir Dahiya

                                                                   75 Maiden Lane Suite 506
                                                                       New York NY 10038
                                                                          Tel: 212 766 8000
                                                                         karam@dahiya.law



                                                   42
